


PROPRIETARY INFORMATION

NON-DISCLOSURE AGREEMENT




THIS AGREEMENT is made and entered into effective as of July 1st 2012, by and
between the following as "Parties" to this Agreement:




BioShaft Water Technology, Inc.

Company: Canadian Environmental Designers Inc.

1 Orchard Road, Suite 220 Lake Forest,

Address: 5385 Bessborough Crt.

Orange County, California, USA

Mississauga, ON, L5M 5C5 Canada

Phone: (949)748-8050

Phone: (949) 214-4401 / (905) 826-6241

Fax (949) 313-2926

ceddesigners@gmail.com










WHEREAS, the Parties named above desire to exchange Proprietary Information
between themselves for the purpose of future business possibilities




NOW THEREFORE, in consideration of the foregoing and the mutual promises
contained herein, the Parties agree as follows:




1. The term of this Agreement shall be for a period of five (5) years from the
effective date set forth above.




2. This Agreement shall only apply to that Proprietary Information disclosed
during the term of this Agreement and the protection afforded to such
Proprietary Information by this Agreement shall continue notwithstanding any
termination or expiration of this Agreement for a period of five (5) years from
the effective date of this Agreement.




3. This Section deals with the meaning and what is included in the term
“Proprietary Information”.




A. "Proprietary Information" means information which is disclosed in writing and
is designated as proprietary by being clearly and conspicuously marked as such.




B. "Proprietary Information" may include, without limitation, technical,
financial or commercial information, business plans, product plans and costs,
proposal strategy, specifications, drawings, designs, test results, process and
fabrication information, computer software and know-how.




C. "Proprietary Information" also means information which is disclosed orally
and visually provided that it is identified at the time of such oral or visual
disclosure as proprietary and is reduced to writing, and clearly and
conspicuously marked as proprietary, and transmitted to the Receiving Party
within twenty (20) calendar days of such oral or visual disclosure.




D. For the purpose of this Agreement the “Parties” shall include, respectively,
the parent, affiliate, and subsidiary companies at any tier of both “Parties;”
provided, however, that the Parties specifically agree that BioShaft Water
Technology Inc. and all of its non-affiliates and subsidiaries are specifically
excluded as a Party to the agreement by this provision and are neither directly
nor by reference incorporated into this Agreement.




4. The Party disclosing information hereunder ("Disclosing Party") warrants that
it has the lawful right to make the information disclosures to the other Party
hereto ("Receiving Party").











Page 1 of 5




--------------------------------------------------------------------------------




PROPRIETARY INFORMATION

NON-DISCLOSURE AGREEMENT




5. The receiving party’s responsibilities and obligations include the following:




A. The Receiving Party shall only use the Proprietary Information of the
Disclosing Party for the purpose stated herein.




B. The Receiving Party shall keep the Proprietary Information of the Disclosing
Party in confidence and shall protect such Proprietary Information against
disclosure to and use by third parties.




C. The Receiving party shall also protect the Proprietary Information of the
Disclosing Party against disclosure to and use by employees of the Receiving
Party who do not have a need to know of that Proprietary Information for the
purposes of this Agreement as stated herein. Also, such information shall not be
disclosed to any persons in other divisions, groups, affiliates, subsidiaries or
staff of the Receiving Party's parent corporation unless persons within those
other business entities have a need to know.




6. The above obligations relating to the use of and disclosure of Proprietary
Information shall be satisfied by the Receiving Party affording that Proprietary
Information the same degree of protection which it affords to its own
Proprietary Information of similar importance, but not less than a reasonable
degree of care.




7. Notwithstanding the above, the Receiving Party may disclose the Proprietary
Information of the Disclosing Party to the United States Government provided
that an appropriate government authorized restrictive legend is prominently
applied to each page of the document containing such Proprietary Information.




8. Subject to the restrictions imposed by the patent or copyright laws through
the grant of a valid patent or copyright, the Receiving Party shall have no
obligation to protect or restrict the use of any portion of the information
marked as "Proprietary Information" which:




A. is in the public domain at the time of its receipt or subsequently comes into
the public domain through no breach of this Agreement; or




B. is independently developed by employees of the Receiving Party having no
substantive knowledge of the data provided hereunder; or




C. was already lawfully known to the Receiving Party prior to disclosure by the
Disclosing Party and was without restrictions; or




D. has been subsequently received lawfully by the Receiving Party from a third
party without restrictions and without breach of this Agreement; or




E. was disclosed by the Disclosing Party to a third party, including the
government, without restriction; or




F. is approved for release by written authorization of the Disclosing Party.











Page 2 of 5




--------------------------------------------------------------------------------




PROPRIETARY INFORMATION

NON-DISCLOSURE AGREEMENT







9. Nothing contained herein shall restrict any Party from disclosing any portion
of Proprietary Information on a restrictive basis pursuant to a judicial or
other lawful government order, but only to the extent of such order and only
after reasonable prior notice to the Disclosing Party who can attempt a lawful
process to preclude such disclosure.




10. The effective date, termination terms, and obligations for use are as stated
below:




A. The effective date and term of this Agreement are set forth on the front page
hereof.




B. Either Party may terminate this Agreement prior to the expiration date by
giving thirty (30) calendar days prior written notice to the other Party at the
Notice Address.




C. The obligations relating to use and protection of such Proprietary
Information shall survive termination or expiration of this Agreement as set
forth in Paragraph 2.




D. Upon termination or expiration of this Agreement each Party shall return to
the other, at its own expense, the original and all copies of such Proprietary
Information at the Notice Address within thirty (30) calendar days, or if
requested in writing by the Disclosing Party, shall destroy the original and all
copies of such Proprietary Information and certify to the destruction in writing
within thirty (30) calendar days of such expiration or termination.




11. The Notice Address and primary but non-exclusive points of contact for the
exchange of Proprietary Information subject to the protection of this Agreement
are as set forth below:




BioShaft Water Technology, Inc.

Company: Canadian Environmental Designers Inc.

1 Orchard Road, Suite 220 Lake Forest,

Address: 5385 Bessborough Crt.

Orange County, California, USA

Mississauga, ON, L5M 5C5 Canada

Phone: (949)748-8050

Phone: (949) 214-4401 / (905) 826-6241

Fax (949) 313-2926

ceddesigners@gmail.com




12. Any Party may change its address and point of contact from time-to-time by
written notice to the other Party.




13. Neither Party shall be liable for the inadvertent or accidental disclosure
of Proprietary Information so long as the disclosure occurs despite the exercise
of the degree of care provided for herein; provided, however, that the
inadvertently Disclosing Party takes all reasonable steps to try to remedy the
unauthorized disclosure and preclude further disclosure by itself or the
unauthorized receiving party.




14. This Agreement is deemed to be executed and delivered within the State of
California, and it is the intent of the Parties that it be construed,
interpreted and applied in accordance with the laws of the United States.











Page 3 of 5




--------------------------------------------------------------------------------




PROPRIETARY INFORMATION

NON-DISCLOSURE AGREEMENT







15. This Agreement is intended to only facilitate the exchange of Proprietary
Information and is not intended to be, and shall not be construed to create a
teaming agreement, joint venture association, partnership, or other business
organization or agency arrangement. Neither Party hereto has an obligation to
supply information hereunder, and neither Party has an obligation hereunder to
enter into any contract with the other Party. Neither Party has an obligation
under this Agreement to offer for sale products using or incorporating the
Proprietary Information.




16. Each Party shall perform their respective obligations hereunder without
charge to the other Party.




17. This Agreement does not grant any warranty, express or implied, with respect
to the quality, validity or usefulness of exchanged information. Neither Party
shall be liable in damages of any kind as a result of any of the other Party's
reliance on or use for the purposes stated herein of the information exchanged
hereunder.




18. Neither the execution of this Agreement nor the delivery of any information
hereunder shall be construed as granting either expressly or by implication,
estoppels or otherwise, any right in or license under any present or future
data, drawings, plans, ideas or methods disclosed under this Agreement or under
any invention or patent now or hereafter owned or controlled by the other Party
hereto.




19. All non-proprietary information received under this Agreement shall be
received without restriction and the Receiving Party shall be free to use and
disseminate any information so received subject only to the restrictions imposed
by the patent or copyright laws through the grant of a valid patent or
copyright.




20. This Agreement shall apply in lieu of and notwithstanding the terms or
conditions in any specific legend or restrictive statement associated with any
information exchanged hereunder and the duties of the Parties shall be
determined exclusively by the terms and conditions of this Agreement.




21. A Receiving Party shall not export, directly or indirectly, any Proprietary
Information or any products utilizing any such information acquired from the
Disclosing Party under this Agreement to any country for which the United States
Government or any agency thereof at the time of export requires an export
license or other governmental approval without first obtaining the written
consent of the Disclosing Party and the Department of State or other agency of
the United States Government when required by applicable statute or regulation.




22. If the Parties hereinafter enter into a contract or teaming agreement having
the same general purpose as stated above and the contract or teaming agreement
required or permits the use or disclosure of Proprietary Information previously
disclosed pursuant to this Agreement, then the terms of such contract or teaming
agreement requiring or permitting such use or disclosure shall, to the extent,
supplement (but not supersede unless specific reference is made to this
Agreement) the provisions of this Agreement.




23. Through the receipt and use of Proprietary Information furnished pursuant to
the Agreement, the Receiving Party accepts and ratifies this Agreement in its
entirety, notwithstanding any defects in the execution thereof.














Page 4 of 5




--------------------------------------------------------------------------------




PROPRIETARY INFORMATION

NON-DISCLOSURE AGREEMENT







24. This Agreement's scope and amendment's requirements are stated as follows:




A. This Agreement contains the complete and entire understanding between the
Parties on the subject matter agreed upon and supersedes all discussions,
proposals, understandings or agreements, oral or written, relating to the
subject matter.




B. Proprietary Information exchanged under other agreements between the Parties
to this Agreement prior to the effective date of this Agreement shall be
protected under the terms of those agreements unless such information is also
disclosed under this Agreement thereby entitling that information to be
protected hereunder. In all cases of conflict between the Agreements for
protection of the same Proprietary Information, this Agreement shall govern.




C. This Agreement may be amended only by an instrument in writing signed by
authorized representatives of the Parties.




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.




BioShaft Water Technology, Inc.

Company: Canadian Environmental Designers Inc.

1 Orchard Road, Suite 220 Lake Forest,

Address: 5385 Bessborough Crt.

Orange County, California, USA

Mississauga, ON, L5M 5C5 Canada

Phone: (949)748-8050

Phone: (949) 214-4401 / (905) 826-6241

Fax (949) 313-2926

ceddesigners@gmail.com







Name: Walter J. Zurawick, Jr.

Title: CEO

Date: July 1, 2012

Company: BioShaft Water Technology Inc.




Signature:  /s/ Walter J. Zurawick, Jr.







Name: Bashar R. Amin

Title: President

Date: July 1, 2012

Company: Canadian Environmental Designers Inc.




Signature: /s/ Bashar R. Amin





























Page 5 of 5


